DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action nullifies the previous action sent out on 10/27/2021.
Status of Claims
	This action is in response to application filed on 11/20/2020.
	Claims 1, 3-6, 10-12, 14-17 & 21-22 have been examined and are pending with this action. 
Drawings
  	The drawings were received on 6/10/2019 and these drawings are accepted.


Claim Rejection - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-5, 10-12, 14-16 & 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Britt et al (US Pub # 2018/0317266). in view of Tussy et al (US Pub # 2016/063235).
Britt discloses a method comprising: 
displaying first content on a media display (Britt: [0069]: “The notifications, which may be text messages and/or app-specific notifications, may then be displayed on the display of the user's mobile device 135..”) ;
receiving first data generated from or determined by an Internet of Things (IoT) device (Britt: [0070  & Fig. 1A]: “Once the user receives a notification, he/she may remotely control the electronics equipment 430-432 via the app or browser on the user device 135. In one embodiment, the user device 135 is a touchscreen device and the app or browser displays an image of a remote control with user-selectable buttons for controlling the equipment 430-432. Upon receiving a notification, the user may open the graphical remote control and turn off or adjust the various different pieces of equipment. If connected via the IoT service 120, the user's selections may be forwarded from the IoT service 120 to the IoT hub 110 which will then control the equipment via the control logic 412.”) ; 
Examiner Note:  Back and forth communication is happening between mobile device 135 and IoT device (101-105) via Internet 220.
and 
displaying second content in response to receiving the first data from the IoT device (Britt: [0070  & Fig. 1A]: “. Upon receiving a notification, the user may open the graphical remote control and turn off or adjust the various different pieces of equipment. If connected via the IoT service 120, the user's selections may be forwarded from the IoT service 120 to the IoT hub 110 which will then control the equipment via the control logic 412.”).
Britt does not explicitly teaches wherein the IoT device is a camera wherein the IoT device is a camera, and wherein the first data comprises image data from the camera. Tussy however discloses wherein the IoT device is a camera (Tussy: [0084]: “ The user could also hold the camera steady and move their head in relation to the camera. This method thus can be implemented with a webcam on a laptop or desktop, or on any other device, such as an IoT device where a camera is mounted”)., and wherein the first data comprises image data from the camera  (Tussy: [0044]: “ user 108 may have a mobile device 112 that is capable of capturing a picture of the user 108, such as an image of the user's face.”).
Therefore it would have been obvious to a person of ordinary skill in art at time invention was made to modify system of Britt in view of Tussy to figure out the images and camera.  One would be motivated to do so because this technique advantageously allows the use of the facial recognition authentication system. (Tussy: [0043]).
As per claim 3, Britt/Tussy discloses the method of claim 2 further comprising: analyzing the image data from the camera to detect a human in the image data (Tussy: [0108]: “to determine if a digital screen is present in place of a human face in the images. For example, the system may check for light frequency changes in the captured images, or banding in an image which would indicate an electronic display generated the image, backlighting, suspicious changes in lighting, or conduct other analyses on the images by comparing the images to determine that the actual live user is indeed alive, present, and requesting authorization to login.”)
determining whether the human is detected in the image data for more than a predetermined period of time (Tussy: [0190]: “The authentication server may also be configured to store the authentication images for a predetermined length of time.”) and 
displaying the second content in response to detecting that the human is in the image data for more than the predetermined period of time (Tussy: [0123]: “The mobile device 1012 may also display an accuracy meter 1026 or any other visual representation of authenticated frames to aid the user in authenticating himself/herself using the authentication system and learning to improve authentication.”).
Therefore it would have been obvious to a person of ordinary skill in art at time invention was made to modify system of Britt in view of Tussy to figure out the images and camera.  One would be motivated to do so because this technique advantageously allows the use of the facial recognition authentication system. (Tussy: [0043]).
As per claim 4, Britt/Tussy discloses the method of claim 2 further comprising: 
analyzing the image data from the camera to detect a human in the image data and determining a demographic of the human (Tussy: [0140]: “The authentication system may further conduct an analysis on the enrollment images to estimate at least one of a gender, an approximate age, and an ethnicity. In an alternative embodiment, the user may manually enter one or more of their gender, an approximate age, and an ethnicity, or this information may be taken or obtained from existing records which are known to be accurate..”) and selecting the second content from a plurality of possible content options for display based on the demographic of the human (Tussy: [0184]: “the authentication system may require that the user initiates an authentication by touching a fingerprint reader or the touchscreen in one or more predetermined manners. In one embodiment, as shown in FIG. 14   &  the user selects one of the regions 1420 of the screen 1410 to touch to initiate authentication. During authentication, if the preselected region 1420 is not touched to begin authentication or during the entire authentication process”).
Therefore it would have been obvious to a person of ordinary skill in art at time invention was made to modify system of Britt in view of Tussy to figure out the images and camera.  One would be motivated to do so because this technique advantageously allows the use of the facial recognition authentication system. (Tussy: [0043]).

As per claim 5, Britt discloses the method of claim 4  (Britt: [0054  & Fig. 1A]: “the unique ID code is embedded magnetically on the IoT device and the IoT hub has a magnetic sensor such as an radio frequency ID (RFID) or near field communication (NFC) sensor to detect the code when the IoT device 101 is moved within a few inches of the IoT hub 110..”) 
Britt does not explicitly teaches wherein the demographic is a gender of the human or an age of the human. 
Tussy however discloses wherein the demographic is a gender of the human or an age of the human. 
 (Tussy: [0140]: “The authentication system may further conduct an analysis on the enrollment images to estimate at least one of a gender, an approximate age, and an ethnicity. In an alternative embodiment, the user may manually enter one or more of their gender, an approximate age, and an ethnicity, or this information may be taken or obtained from existing records which are known to be accurate..”).Therefore it would have been obvious to a person of ordinary skill in art at time invention was made to modify system of Britt in view of Tussy to figure out the images and camera.  One would be motivated to do so because this technique advantageously allows the use of the facial recognition authentication system. (Tussy: [0043]).

As per claim 10, Britt discloses the method of claim 1 further comprising: 
establishing a connection with a Bluetooth device (Britt: [0038]: “the local communication channels 130 may be implemented using a low-power wireless communication technology such as Bluetooth Low Energy (LE). In this embodiment, each of the IoT devices 101-105 and the IoT hub 110 are equipped with Bluetooth LE radios and protocol stacks.”) and to store results of the number of diagnostic operations (Britt: [0050 & Fig 5]: “the low power microcontroller 200 also includes a secure key store for storing encryption keys for encrypting communications and/or generating signatures. Alternatively, the keys may be secured in a subscriber identify module (SIM)..”);  receiving identification information about a user of the Bluetooth device from the Bluetooth device (Britt: [0038]: “the local communication channels 130 may be implemented using a low-power wireless communication technology such as Bluetooth Low Energy (LE). In this embodiment, each of the IoT devices 101-105 and the IoT hub 110 are equipped with Bluetooth LE radios and protocol stacks.”) and displaying the second content in response to receiving the identification information, wherein the second content is personalized to the user of the Bluetooth device based on the identification information. (Britt: [0070  & Fig. 1A]: “. Upon receiving a notification, the user may open the graphical remote control and turn off or adjust the various different pieces of equipment. If connected via the IoT service 120, the user's selections may be forwarded from the IoT service 120 to the IoT hub 110 which will then control the equipment via the control logic 412.”).As per claim 11, Britt discloses the method of claim 1 further comprising determining the second content based on the first data from the IoT device  (Britt: [0053 & Fig 5]: “FIG. 5 another embodiment for a remote access device 504 that may be used in providing technical-support services to target devices 524”) & (Montoya: [0037 & Fig 1]: “The data store 104 ( part of remote device 100) may also be used in performing updates, diagnostics, and other functions on the target device 120”) and to store results of the number of diagnostic operations (Britt: [0053 & Fig 5]: “The data store 508 may store operating-system images, updates, patches, and/or other data as described above to be provided to a target device.”).


As per claim 12, Britt discloses a system comprising: an Internet of Things (IoT) device (Britt: [ Fig. 1A]: “. mobile device 135 and IoT device (101-105) via Internet 220.”).; 
a media display; and a processor configured to (a) provide first content to be displayed on the media display (Britt: [0069]: “The notifications, which may be text messages and/or app-specific notifications, may then be displayed on the display of the user's mobile device 135..”) ; 
(b) receive first data generated from or determined by the Internet of Things (IoT) device (Britt: [0070  & Fig. 1A]: “Once the user receives a notification, he/she may remotely control the electronics equipment 430-432 via the app or browser on the user device 135. In one embodiment, the user device 135 is a touchscreen device and the app or browser displays an image of a remote control with user-selectable buttons for controlling the equipment 430-432. Upon receiving a notification, the user may open the graphical remote control and turn off or adjust the various different pieces of equipment. If connected via the IoT service 120, the user's selections may be forwarded from the IoT service 120 to the IoT hub 110 which will then control the equipment via the control logic 412.”) ; 
Examiner Note:  Back and forth communication is happening between mobile device 135 and IoT device (101-105) via Internet 220.
and (c) display second content in response to receiving the first data from the IoT device (Britt: [0070  & Fig. 1A]: “. Upon receiving a notification, the user may open the graphical remote control and turn off or adjust the various different pieces of equipment. If connected via the IoT service 120, the user's selections may be forwarded from the IoT service 120 to the IoT hub 110 which will then control the equipment via the control logic 412.”).As per claim 8, Britt discloses the method of claim 7 further comprising: determining a user associated with the RFID badge read by the RFID reader and determining whether the user associated with the RFID badge is scheduled to attend a meeting at a location associated with the media display (Britt: [0054  & Fig. 1A]: “the unique ID code is embedded magnetically on the IoT device and the IoT hub has a magnetic sensor such as an radio frequency ID (RFID) or near field communication (NFC) sensor to detect the code when the IoT device 101 is moved within a few inches of the IoT hub 110..”).  and 
displaying the second content when the user associated with the RFID badge is scheduled to attend the meeting, wherein the second content comprises directions to a room where the meeting is being conducted or will be conducted  (Britt: [0069 & 0070  & Fig. 1A]: “ If the user is not home (which may be detected via motion sensors or based on the user's current detected location) &  Upon receiving a notification, the user may open the graphical remote control and turn off or adjust the various different pieces of equipment. If connected via the IoT service 120, the user's selections may be forwarded from the IoT service 120 to the IoT hub 110 which will then control the equipment via the control logic 412.”).

Claims 14-16 & 21-22  are rejected based on the rational provided for claims 2-5 & 10-11 rejection.

Claims 6 & 17 are rejected under 35 U.S.C. 103 as being unpatentable over Britt et al (US Pub # 2018/0317266) in view of Tabe et al (US Pub # 2019/0058242).

As per claim 6, Britt discloses the method comprising: displaying first content on a media display   (Britt: [0069]: “The notifications, which may be text messages and/or app-specific notifications, may then be displayed on the display of the user's mobile device 135..”) ;
displaying second content in response fo recerving the first data (Britt: [0070  & Fig. 1A]: “. Upon receiving a notification, the user may open the graphical remote control and turn off or adjust the various different pieces of equipment. If connected via the IoT service 120, the user's selections may be forwarded from the IoT service 120 to the IoT hub 110 which will then control the equipment via the control logic 412.”).
Britt does not explicitly teaches plurality of piezo-electric tiles;
receiving fust data generated from or determimed by a plurality of piezo-electric tiles (Tabe: [0072 & Fig. 1]: “The tag card is configured to carry programmed information in communication with the computerized phone station detectors. The tag card, the communication apparatus, and the computerized station detector are made up of various kinds of transmission media sensors configured for interactions between devices. ”).
determining whether a predetermined combination of the plurality of piezo-electric tiles have been activated or are being activated and displaying the second content when the predetermined combination of the plurality of piezo-electric tiles have been activated or are being activated (Tabe: [0167 & Fig. 12]: “. The device further comprises a display/input formed on the substrate. The piezoelectric sensor is formed on the substrate in communication with at least a processor being further operable to calculate applied force and activate a force response based on the calculated value. Disclosed embodiments provide communication apparatus comprising a device configured for monitoring resistance associated with one or more piezoelectric sensors to detect changes in a force applied to a display/input device. The display/input device is further configured for detecting change in resistance associated with the one or more piezoelectric sensors being further configured with electrical and photonic crystals operable for measuring force applied to the display/input device based on the detected change in resistance and for on chip antenna applications.”). 

Therefore it would have been obvious to a person of ordinary skill in art at time invention was made to modify system of Britt in view of Tabe to figure out the piezo-electric tiles.  One would be motivated to do so because this technique advantageously allows to detect changes in a force applied to a display/input device. (Tabe: [0167]).

Claim 17 is rejected based on the rational provided for claim 6 rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. This includes:
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sibte Bukhari whose telephone number is (571) 270-7122.  The examiner can normally be reached on M-F 9:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on (571) 272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.